                      IN THE U:'.'JITED STATES DISTRICT COlJRT
                   FOR THE EASTERi1" DISTRICT OF PE~NSYLVANIA


 SUSAN WEIKEL,                                                  CIVIL ACTION

                             Plaintiff,

                       v.                                       No. 18-4474

 PYRA~ID     HEALTH CARE, I:SC.,                                                       FILED
                             Defendant.                                                DEC 27 2019
                                                                                    KATE BARKMAN, Clerk
                                                                                  By           Dep. Clerk
                                               ORDER

              A~D NOW, this ;;;.. '7 "'Clt,     day of December, 2019, upon consideration of

Defendant Pyramid Healthcare, Inc. 's ("Pyramid")     ~otion   for Summary Judgment, Plaintiff

Susan Weikel's ("Weikel")   ~emorandum        of Law in Opposition, and Pyramid's Reply Brief in

Support, it is hereby ORDERED that:

              1.      Pyramid's Motion (Doc. :So. 16) is GRANTED; and

              2.     the Clerk of Court shall mark this case CLOSED.




                                                       BY THE COCRT:


                                                        ~¥,K_~
                                                       (ohfh F. KELLY
                                                       SENIOR JUDGE
